DETAILED ACTION
This action is in response to the Amendment dated 21 April 2022.  Claims 1, 8-11, 13 and 15 are amended.  Claims 2-6 and 16-19 have been cancelled.  Claims 21-25 have been added.  Claims 1, 7-15 and 20-25 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the objection of claims 5 and 19 is withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities: claim 21 recites “move the multi-dimensional fabric user interface to content associated the current location,” examiner suggests “move the multi-dimensional fabric user interface to content associated with the current location.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2020/0342144 A1) in view of Ekambaram et al. (US 2018/0096524 A1) and further in view of Pacheco Rodrigues Velho et al. (US 2013/0097563 A1, hereinafter: PRV)

As for independent claim 1, Alameh teaches a system comprising:
a personal mobile computing device that stores authentication information [(e.g. see Alameh paragraph 0016) ”the user is authenticated to the wearable device”].
a display device that includes a first memory that stores first computer instructions and a first processor that when executing the first computer instructions cause the display device to: [(e.g. see Alameh paragraphs 0022 0144) ”The electronic device 1500 of this example includes a processor system 1504 (e.g., any of microprocessors, controllers, and the like) or a processor and memory system (e.g., implemented in a system on a chip), which processes computer executable instructions to control operation of the device 1500 … The computing device 102 includes … a content display system 118”].
determine when the personal mobile computing device is within range of the display device [(e.g. see Alameh paragraph 0023) ”the content visibility determination module 114 determines whether a wearable device 104 associated with the computing device 102 and an authorized user of the computing device 102 is in close proximity to the computing device 102”].
coordinate authentication between the personal mobile computing device and a remote server [(e.g. see Alameh paragraphs 0025, 0045, 0086) ”the owner of the wearable device 104 and the computing device 102 can manually input to the computing device 102 an identifier of the wearable device 104, and manually input to the wearable device 104 an identifier of the computing device 102. Associating the wearable device 104 with the computing device 102 allows the computing device 102 to operate in the full content visibility mode when a wearable device 104 known to the computing device 102 (associated with the computing device 102) is within close proximity to the computing device 102 … content can be obtained from … a remote storage device (e.g., via the network 130 of FIG. 1) … a secure location in the cloud that is associated with the owner (or an authorized user) of the computing device 102 (e.g., the user that was authenticated by the authentication module 120). However, the secure location cannot be accessed from the computing device 102 unless the wearable device 104 associated with the computing device 102 is in close proximity to the computing device 102 (and optionally the user is authenticated to the wearable device 104, or the user is wearing the wearable device 104, or the user is both authenticated to the wearable device 104 and wearing the wearable device 104), or the proper credentials (e.g., user name and password) are otherwise provided. The location in the cloud being secure refers to the location being private and accessible to the owner or authorized user (e.g., with a user name and password), and not being generally available to the public”].
display a [multi-dimensional fabric (see Ekambaram below)] user interface to a user of the personal mobile computing device based on a valid authentication of the personal mobile computing device [(e.g. see Alameh paragraph 0030 and Fig. 2) ”Fig. 2 illustrates an example operation of the techniques discussed herein. At 202 a user 204 is illustrated. The user 204 is wearing a wearable device 206 illustrated as a smartwatch, and has a computing device 208 illustrated as a smartphone. At 202 the wearable device 206 is in close proximity to the computing device 208 and the computing device 208 is unlocked, so the computing device 208 is operating in a full content visibility mode. As illustrated by display screen 210, in the full content visibility mode all user-selectable content on the computing device 208 is visible on the display screen 210”].
receive, [via the multi-dimensional fabric user interface], input from the user [(e.g. see Alameh paragraph 0043, 0044 and Figs. 2 and 6) ”The user-selectable content refers to content that can be selected by the user. For example, the user-selectable content can include applications or programs that can be executed in response to a user input (e.g., of an icon representing the application or program, inputting of a gesture to run the application or program, selection of a menu item to run the application or program). By way of another example, user-selectable content can include notifications, alerts, and updates associated with applications or programs that can be executed in response to a user input … the user input system 122 receives user input 604 specifying the user-selectable content that is not to be intelligibly displayed in the reduced content visibility mode, and provides the user input 604 to the content visibility configuration module 112. For example, the content visibility configuration module 112 can display a list of user-selectable content and the user can specify (e.g., by touching the content in the list, by selecting buttons or check boxes associated with the content in the list, and so forth) which content is not to be intelligibly displayed in the reduced content visibility mode”].
provide the input to the remote server [(e.g. see Alameh paragraph 0043, 0047 and Fig. 6) ”the user input system 122 receives user input 604 specifying the user-selectable content that is not to be intelligibly displayed in the reduced content visibility mode, and provides the user input 604 to the content visibility configuration module 112. For example, the content visibility configuration module 112 can display a list of user-selectable content and the user can specify (e.g., by touching the content in the list, by selecting buttons or check boxes associated with the content in the list, and so forth) which content is not to be intelligibly displayed in the reduced content visibility mode … The content visibility configuration module 112 saves configuration data identifying the content in the reduced subset of user-selectable content to the storage device 602, illustrated as reduced content visibility mode configuration data 606. Additionally or alternatively, the reduced content visibility mode configuration data 606 can be stored in a remote storage device (e.g., a wearable device 104, or a storage device accessed via the network 130)”].
the remote server includes a secondary memory that stores second computer instructions and a second processor that when executing the second computer instructions cause the remote server to: select the [multi-dimensional fabric] user interface specific for the user based on the valid authentication of the personal mobile computing device [(e.g. see Alameh paragraphs 0047, 0096) ”The content visibility configuration module 112 saves configuration data identifying the content in the reduced subset of user-selectable content to the storage device 602, illustrated as reduced content visibility mode configuration data 606. Additionally or alternatively, the reduced content visibility mode configuration data 606 can be stored in a remote storage device (e.g., a wearable device 104, or a storage device accessed via the network 130). The reduced content visibility mode configuration data 606 can identify the content in the reduced subset of user-selectable content in various manners. For example, the content in the reduced subset of user-selectable content can be a list or other record of the user-selectable content that is to be intelligibly displayed in the reduced content visibility mode … A correspondence between particular reduced content visibility mode configuration data 606 and who (e.g., a user) or what (e.g., a wearable device or class of wearable devices) the reduced content visibility mode configuration data 606 corresponds to is also maintained”].
receive the input from the display device [(e.g. see Alameh paragraph 0043, 0047 and Fig. 6) ”the user input system 122 receives user input 604 specifying the user-selectable content that is not to be intelligibly displayed in the reduced content visibility mode, and provides the user input 604 to the content visibility configuration module 112. For example, the content visibility configuration module 112 can display a list of user-selectable content and the user can specify (e.g., by touching the content in the list, by selecting buttons or check boxes associated with the content in the list, and so forth) which content is not to be intelligibly displayed in the reduced content visibility mode … The content visibility configuration module 112 saves configuration data identifying the content in the reduced subset of user-selectable content to the storage device 602, illustrated as reduced content visibility mode configuration data 606. Additionally or alternatively, the reduced content visibility mode configuration data 606 can be stored in a remote storage device (e.g., a wearable device 104, or a storage device accessed via the network 130)”].

Alameh does not specifically teach a multi-dimensional fabric user interface, receive, via the multi-dimensional fabric user interface, input from the user, manipulate the multi-dimensional fabric user interface based on the input, display a plurality of content identifiers for a plurality of content arranged along a time axis, a location axis, and a topic axis in a three-dimensional Euclidean space, wherein the plurality of content identifiers are displayed at unique intersections of the multiple axes within the three-dimensional Euclidean space, or provide the manipulated multi-dimensional fabric user interface to the display device to be displayed to the user.  However, in the same field of invention, Ekambaram teaches:
a multi-dimensional fabric user interface [(e.g. see Ekambaram paragraphs 0028, 0036 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310)”].
receive, via the multi-dimensional fabric user interface, input from the user [(e.g. see Ekambaram paragraph 0037 and Fig. 4) ”Three dimensional cube structure 400 illustrates a video file as three dimensional cube structure 400. FIG. 4 illustrates a user 407 selecting one or more blocks (of blocks 408a . . . 408n) with respect to playback of video contents of the video file … Three dimensional cube structure 400 is generated based on content availability with respect to selected dimensions. A user may select one or more video portions (via usage of a finger 407a) for playback. Three dimensional cube structure 400 allows user 407 to apply further filtering and drilling of video portions 408a . . . 408n by selecting additional dimensions”].
display a plurality of content identifiers for a plurality of content arranged along a time axis, a location axis, and a topic axis in a three-dimensional Euclidean space, wherein the plurality of content identifiers are displayed at unique intersections of the multiple axes within the three-dimensional Euclidean space [(e.g. see Ekambaram paragraphs 0028, 0036 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310)”].
manipulate the multi-dimensional fabric user interface based on the input; and  provide the manipulated multi-dimensional fabric user interface to the display device to be displayed to the user [(e.g. see Ekambaram paragraph 0037 and Fig. 4) ”Three dimensional cube structure 400 illustrates a video file as three dimensional cube structure 400. FIG. 4 illustrates a user 407 selecting one or more blocks (of blocks 408a . . . 408n) with respect to playback of video contents of the video file … Three dimensional cube structure 400 is generated based on content availability with respect to selected dimensions. A user may select one or more video portions (via usage of a finger 407a) for playback. Three dimensional cube structure 400 allows user 407 to apply further filtering and drilling of video portions 408a . . . 408n by selecting additional dimensions”].
Therefore, considering the teachings of Alameh and Ekambaram, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a multi-dimensional fabric user interface, receive, via the multi-dimensional fabric user interface, input from the user, manipulate the multi-dimensional fabric user interface based on the input, display a plurality of content identifiers for a plurality of content arranged along a time axis, a location axis, and a topic axis in a three-dimensional Euclidean space, wherein the plurality of content identifiers are displayed at unique intersections of the multiple axes within the three-dimensional Euclidean space, or provide the manipulated multi-dimensional fabric user interface to the display device to be displayed to the user, as taught by Ekambaram, to the teachings of Alameh because it allows for a quick visualization of content in three dimensions which allows a user to easily understand the displayed contents relationships (e.g. see Ekambaram paragraph 0050).

Alameh and Ekambaram do not specifically teach that is manipulatable and movable by the user along multiple axes, receive a multi-dimensional scroll from the user along all of the time axis, the location axis, and the topic axis to move the three-dimensional Euclidean space from a first arrangement to a second arrangement, or by using the multi-dimensional scroll received from the user to move the three-dimensional Euclidean space from the first arrangement to the second arrangement.  However, in the same field of invention, PRV teaches:
that is manipulatable and movable by the user along multiple axes [(e.g. see PRV paragraphs 0048, 0067) ”In the M-Cube the elements are designed for the 3D space, as usually done in a three-dimensional dispersion graphic. The result is a projection of the 3D floating object inside the cube. The tool allows a natural rotation of the space, like a real cube, in order to better visualize the data objects. The M-cube also allows that, in the same rotation interface, a change of the three current dimensions which are used to design data occurs …  … the user can manipulate the cube in any direction, making it possible to visualize the data in the preferred faces or turning the cube in a 2D dispersion graphic, aligning the face of the cube to be visualized, as can be seen in the top right corner of FIG. 7. Rotation, in turn, is made by means of touching any part of the cube space and choosing the desired direction to rotate. Such action may be observed in the two inferior cubes of FIG. 7, in which the user rotates the hub in more than one angle, making one of the faces to be more emphasized, thereby changing the axes to adapt to said new configuration”].
receive a multi-dimensional scroll from the user along all of the time axis, the location axis, and the topic axis to move the three-dimensional Euclidean space from a first arrangement to a second arrangement [(e.g. see PRV paragraphs 0048, 0067) ”In the M-Cube the elements are designed for the 3D space, as usually done in a three-dimensional dispersion graphic. The result is a projection of the 3D floating object inside the cube. The tool allows a natural rotation of the space, like a real cube, in order to better visualize the data objects. The M-cube also allows that, in the same rotation interface, a change of the three current dimensions which are used to design data occurs …  … the user can manipulate the cube in any direction, making it possible to visualize the data in the preferred faces or turning the cube in a 2D dispersion graphic, aligning the face of the cube to be visualized, as can be seen in the top right corner of FIG. 7. Rotation, in turn, is made by means of touching any part of the cube space and choosing the desired direction to rotate. Such action may be observed in the two inferior cubes of FIG. 7, in which the user rotates the hub in more than one angle, making one of the faces to be more emphasized, thereby changing the axes to adapt to said new configuration”].
by using the multi-dimensional scroll received from the user to move the three-dimensional Euclidean space from the first arrangement to the second arrangement [(e.g. see PRV paragraphs 0048, 0067) ”In the M-Cube the elements are designed for the 3D space, as usually done in a three-dimensional dispersion graphic. The result is a projection of the 3D floating object inside the cube. The tool allows a natural rotation of the space, like a real cube, in order to better visualize the data objects. The M-cube also allows that, in the same rotation interface, a change of the three current dimensions which are used to design data occurs …  … the user can manipulate the cube in any direction, making it possible to visualize the data in the preferred faces or turning the cube in a 2D dispersion graphic, aligning the face of the cube to be visualized, as can be seen in the top right corner of FIG. 7. Rotation, in turn, is made by means of touching any part of the cube space and choosing the desired direction to rotate. Such action may be observed in the two inferior cubes of FIG. 7, in which the user rotates the hub in more than one angle, making one of the faces to be more emphasized, thereby changing the axes to adapt to said new configuration”].
Therefore, considering the teachings of Alameh, Ekambaram and PRV, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add that is manipulatable and movable by the user along multiple axes, receive a multi-dimensional scroll from the user along all of the time axis, the location axis, and the topic axis to move the three-dimensional Euclidean space from a first arrangement to a second arrangement, or by using the multi-dimensional scroll received from the user to move the three-dimensional Euclidean space from the first arrangement to the second arrangement, as taught by PRV, to the teachings of Alameh and Ekambaram because the axes to be viewed may be easily changed by the user issuing a simple command using a touch-sensitive interface (e.g. see PRV paragraph 0001).

As for independent claim 8, Alameh, Ekambaram and PRV teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Alameh, Ekambaram and PRV teach the method as described in claim 8, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
storing, by the remote server, the plurality of content in the multi-dimensional space along the time axis and the location axis based on a content time and a content location [(e.g. see Ekambaram paragraphs 0028, 0036 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310)”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 10, Alameh, Ekambaram and PRV teach the method as described in claim 8, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
storing, by the remote server, the plurality of content in the multi-dimensional space along the time axis, the location axis, and the topic axis based on a content time, a content location, and a content topic [(e.g. see Ekambaram paragraphs 0028, 0036 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310)”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 11, Alameh, Ekambaram and PRV teach the method as described in claim 8, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
wherein displaying the multi-dimensional fabric user interface to the user includes: displaying, by the display device, a plurality of content identifiers for the plurality of content arranged in the multi-dimensional space [(e.g. see Ekambaram paragraph 0037 and Fig. 4) ”Three dimensional cube structure 400 illustrates a video file as three dimensional cube structure 400. FIG. 4 illustrates a user 407 selecting one or more blocks (of blocks 408a . . . 408n) with respect to playback of video contents of the video file … Three dimensional cube structure 400 is generated based on content availability with respect to selected dimensions. A user may select one or more video portions (via usage of a finger 407a) for playback. Three dimensional cube structure 400 allows user 407 to apply further filtering and drilling of video portions 408a . . . 408n by selecting additional dimensions”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 12, Alameh, Ekambaram and PRV teach the method as described in claim 11, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
wherein the multiple axes include the time axis, the location axis, and a topic axis [(e.g. see Ekambaram paragraphs 0028, 0036 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310)”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 13, Alameh, Ekambaram and PRV teach the method as described in claim 8, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
displaying the multi-dimensional fabric user interface to the user includes : displaying, by the display device, the plurality of content arranged based on time, location, and topic in the multi-dimensional fabric user interface [(e.g. see Ekambaram paragraphs 0028, 0036, 0037 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310) … Three dimensional cube structure 400 illustrates a video file as three dimensional cube structure 400. FIG. 4 illustrates a user 407 selecting one or more blocks (of blocks 408a . . . 408n) with respect to playback of video contents of the video file”].
The motivation to combine is the same as that used for claim 8.

As for independent claim 15, Alameh, Ekambaram and PRV teach a device.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 22, Alameh, Ekambaram and PRV teach the system as described in claim 1, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
wherein the first processor displays the plurality of content identifiers when further execution of the first computer instructions cause the remote server to: display content identifier along the location axis based on content locations relative to a target location [(e.g. see Ekambaram paragraphs 0028, 0036, 0047 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310) … The aforementioned video blocks plotted with respect to three axis allow the administrator to view a distribution of the video blocks in a three dimensional map allowing the administrator to understand an entire video file at a glance. For example: … When and which location movement of any object is detected.”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 23, Alameh, Ekambaram and PRV teach the system as described in claim 1, but Alameh does not specifically teach the following limitation.  However, Ekambaram teaches:
wherein the first processor displays the plurality of content identifiers when further execution of the first computer instructions cause the remote server to: display content identifiers along the time axis based on content locations relative to a target time [(e.g. see Ekambaram paragraphs 0028, 0036, 0039, 0041 and Figs. 3 and 4) ”three dimensional cube block structure is designed to improve the way a computer (i.e., hardware device 14) stores, retrieves, and presents data within a memory structure by storing a reorganized video file as a three dimensional cube structure for visualizing specific portions of the video file … The three dimensions include a time axis dimension 302, a context axis dimension 304, and a location of capture axis dimension 308 (comprising a location of video capture 310) … enables the administrator to understand a concentration of video blocks with respect to the three axis. For example … A date and time (Morning, evening, night etc.)”].
The motivation to combine is the same as that used for claim 1.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2020/0342144 A1) in view of Ekambaram et al. (US 2018/0096524 A1) and further in view of Pacheco Rodrigues Velho et al. (US 2013/0097563 A1, hereinafter: PRV), as applied to claim 1 above, and further in view of Chiu et al. (US 7,003,737 B2).

As for dependent claim 7, Alameh, Ekambaram and PRV teach the system as described in claim 1, but do not specifically teach wherein the second processor manipulates the multi-dimensional fabric user interface when further execution of the second computer instructions cause the remote server to: receive a time input from the display device, receive a location input from the display device, and select content to present to the user in the multi-dimensional fabric user interface based on the time input and the location input.  However, in the same field of invention, Chiu teaches:
wherein the second processor manipulates the multi-dimensional fabric user interface when further execution of the second computer instructions cause the remote server to: receive a time input from the display device, receive a location input from the display device, and select content to present to the user in the multi-dimensional fabric user interface based on the time input and the location input [(e.g. see Chiu col 7 line 52 – col 8 line 7, col 9 line 58 – col 10 line 6 and Figs. 2-5)  ”A space plane may move along time line 120. In one embodiment, a user may provide a first input to select a space plane and then provide a second input to choose what time to display the space plane at. In one embodiment, the first input includes using a mouse to position a cursor over the space plane and pressing a mouse button. The second input includes dragging the cursor along the time line while depressing the mouse button. A user may also browse along time line 130. In one embodiment, a user provides input indicating an earlier or later time should be displayed. In one embodiment, browsing the time line includes using a mouse to position a cursor over the time browsing bar 130 and pressing a mouse button. While depressing the mouse button, the user may drag the time browsing bar along time line 120 to view future or past periods of time. In another embodiment, the space plane is integrated with time browsing bar 130. In this embodiment, selecting and dragging the time browsing bar along time line 120 moves a space plane to different points in time along the time line. As the space plane is moved to different points in time, a particular location indicator may become highlighted or visually distinguished if a document is located at or near the particular point in time and within the space indicator … A space time browser 300 in accordance with one embodiment of the present invention is shown in FIG. 3. Space time browser 300 includes content location window 310, document window 350, space plane 312, location indicator 314, time interval bars 316 and 318, document selection bar 352, and documents 361 364. In document window 350, the document selection bar 352 includes tabs for selecting a workspace, text, or video based documents. As shown in FIG. 3, the text tab is currently selected. Thus, text files corresponding to a selected space and time will be displayed in the document window 350. In the embodiment as shown in FIG. 3, the text of each text file may be shown in the document window. The borders of the text files displayed in document window 350 correspond to space indicator 314 and time interval bars 316 and 318 to represent the location of each text file in space and time”].
Therefore, considering the teachings of Alameh, Ekambaram, PRV and Chiu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second processor manipulates the multi-dimensional fabric user interface when further execution of the second computer instructions cause the remote server to: receive a time input from the display device, receive a location input from the display device, and select content to present to the user in the multi-dimensional fabric user interface based on the time input and the location input, as taught by Chiu, to the teachings of Alameh, Ekambaram and PRV because it allows the user to easily browse and access documents in different points in space and time (e.g. see Chiu col 1 lines 28-30).

As for dependent claim 14, Alameh, Ekambaram and PRV teach the method as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 20, Alameh, Ekambaram and PRV teach the device as described in claim 15; further, claim 20 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2020/0342144 A1) in view of Ekambaram et al. (US 2018/0096524 A1) and further in view of Pacheco Rodrigues Velho et al. (US 2013/0097563 A1, hereinafter: PRV), as applied to claim 1 above, and further in view of Watabe et al. (US 2010/0070888 A1).

As for dependent claim 21, Alameh, Ekambaram and PRV teach the system as described in claim 1 and Alameh further teaches:
receive a current location of the personal mobile computing device [(e.g. see Alameh paragraphs 0053, 0054) ”This distance between the wearable device 104 and the computing device 102 can be determined in a variety of different manners. For example, global positioning system (GPS) coordinates can be obtained by the wearable device 104 and provided to the content visibility determination module 114, which also receives GPS coordinates obtained by the computing device 102 … he wearable device 104 can detect a signal such as a beacon (e.g., a nearby location beacon) and provide the location indicated in that beacon (or an identifier of the signal) to the computing device 102”].
receive a current time of the personal mobile computing device [(e.g. see Alameh paragraph 0069) ”The content visibility determination module 114 can also factor in time … at a particular time or within a particular time range (e.g., between midnight and 5:00 AM)”].

Alameh, Ekambaram and PRV do not specifically teach generate the multi-dimensional scroll with the current location and the current time to move the multi-dimensional fabric user interface to content associated the current location and the current time of the personal mobile computing device.  However, in the same field of invention, Watabe teaches:
generate the multi-dimensional scroll with the current location and the current time to move the multi-dimensional fabric user interface to content associated the current location and the current time of the personal mobile computing device [(e.g. see Watabe paragraphs 0055, 0057, 0082) ”"NOW", i.e., the current time to a user, is indicated by 122. Time that is shaded, to the left of 122, is in the past; time that is not shaded is in the future with respect to the user's current time … There are two modes of time movement in this embodiment. The first is that the time at the left edge of the display and the right edge of the display are fixed. In this case, NOW's location moves relative to the display, so the boundary indicated by 122 would move from left to right on the display. In this mode the time bar is stationary. The second mode of time movement is that NOW is centered on a user's display and the time indicated on the display moves from right to left. In this mode, the screen will always have NOW at center, or some other fixed point on the screen. The time on the zoom canvas 102, any events displayed on the zoom canvas 102, and the time indicated by the time bar move with respect to NOW. The "NOW" button 114, when selected by a user, sets the boundary of past and present, 122, to the center of the display (or some other point) and sets the GUI to the second mode, with NOW stationary and the time bar moving from right to left … use a Global Positioning System "GPS" to determine a users location for example when a personal data device such as an I-phone or other smartphone is employing these embodiments), and select the type of ticket they wish to purchase. In this case Movie tickets are selected. Once a user selects the Movie ticket topic, this embodiment retrieves data on the movies that are currently playing, the movie theaters close to a user's zip code or other location information (e.g., a user may be able to create and store a list of favorite theaters), and the times each theater is playing each movie. The data is then visualized on the zoom canvas 102”].
Therefore, considering the teachings of Alameh, Ekambaram, PRV and Watabe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add generate the multi-dimensional scroll with the current location and the current time to move the multi-dimensional fabric user interface to content associated the current location and the current time of the personal mobile computing device, as taught by Watabe, to the teachings of Alameh, Ekambaram and PRV because it allows only relevant information to be provided to the user (e.g. see Watabe paragraph 0050).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2020/0342144 A1) in view of Ekambaram et al. (US 2018/0096524 A1) and further in view of Pacheco Rodrigues Velho et al. (US 2013/0097563 A1, hereinafter: PRV), as applied to claim 1 above, and further in view of Ding et al. (US 2017/0272394 A1).

As for dependent claim 24, Alameh, Ekambaram and PRV teach the system as described in claim 1, but do not specifically teach wherein the first processor displays the plurality of content identifiers when further execution of the first computer instructions cause the remote server to: display content identifiers along the topic axis based on topic frequency of access.  However, in the same field of invention, Ding teaches:
wherein the first processor displays the plurality of content identifiers when further execution of the first computer instructions cause the remote server to: display content identifiers along the topic axis based on topic frequency of access [(e.g. see Ding paragraph 0038) ”Collaborative program 200 selects a predefined number of keywords from the identified keywords to represent the current topic. For example, collaborative program 200 selects the three highest frequency of occurrence keywords identified within messaging content 116. Collaborative program 200 creates the x-axis based on the three keywords, with the three highest frequency word closest to the origin (e.g., highest frequency of occurrence closest to the origin, remaining keywords follow in descending order to the lowest frequency of occurrence)”].
Therefore, considering the teachings of Alameh, Ekambaram, PRV and Ding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first processor displays the plurality of content identifiers when further execution of the first computer instructions cause the remote server to: display content identifiers along the topic axis based on topic frequency of access, as taught by Ding, to the teachings of Alameh, Ekambaram and PRV because it allows the user to select from the most relevant information (e.g. see Ding paragraph 0038).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2020/0342144 A1) in view of Ekambaram et al. (US 2018/0096524 A1) and further in view of Pacheco Rodrigues Velho et al. (US 2013/0097563 A1, hereinafter: PRV), as applied to claim 1 above, and further in view of Mitchell et al. (US 2013/0318445 A1).

As for dependent claim 25, Alameh, Ekambaram and PRV teach the method as described in claim 8 and Alameh further teaches:
determining when a second personal mobile computing device is within range of the display device, coordinating, by the display device, authentication between the second personal mobile computing device and the remote server [(e.g. see Alameh paragraphs 0097, 0098, 0105) ”different reduced content visibility mode configuration data 606 can be associated with each different user of the computing device 102. This allows different users providing different authentication inputs 610 to have different content intelligibly displayed when the computing device 102 is in the reduced content visibility mode … different reduced content visibility mode configuration data 406 can be associated with each different wearable device 104 that is associated with the computing device 102. This allows different wearable devices 104 to have different content intelligibly displayed when the computing device 102 is in the reduced content visibility mode … multiple wearable devices are in close proximity to the same computing device at the same time, each of which is associated with a different content visibility mode. In such situations, the content visibility determination module 114 applies one or more rules to select one of the multiple content visibility modes”].

Alamaeh, Ekambaram and PRV do not specifically teach the following limitations.  However, in the same field of invention, Mitchell teaches:
selecting a second multi-dimensional fabric user interface specific for a second user of the second personal mobile computing device based on the valid authentication of the second personal mobile computing device, wherein the second multi-dimensional fabric is separate from the multi-dimensional fabric user interface specific for the user of the personal mobile computing device [(e.g. see Mitchell paragraphs 0018, 0022, 0026, 0048) ”a user can be identified by processing information collected by sensors or other input mechanisms. A user profile can be associated with the user and may be customized based on user preferences … Users may be determined based on reception of input at the device 200b, for example, via an input device 240. Examples of inputs that may be utilized to determine the users include radio-frequency identification … Customization instructions 126 can be utilized to customize a portion of the interface associated with the user based on the user's location. In certain scenarios, the interface is utilized by multiple users … the customization instructions 126 can be utilized to determine the portion of the interface for a particular user and the interface instructions 124 can be utilized to present the interface near the user's location … The portion of the interface and/or user interface elements can further be customized based on a user profile associated with the user”].  Examiner notes that Ekambaram and PRV already establish providing multi-dimensional user interfaces to users and Mitchell allows a different customized interface to be presented to each user of the multi-user display.
displaying, on the display, the second multi-dimensional fabric user interface to the second user, wherein other content is presented in the second multi-dimensional fabric user interface along the time axis and the location axis [(e.g. see Mitchell paragraphs 0018, 0022, 0026, 0048) ”a user can be identified by processing information collected by sensors or other input mechanisms. A user profile can be associated with the user and may be customized based on user preferences … Users may be determined based on reception of input at the device 200b, for example, via an input device 240. Examples of inputs that may be utilized to determine the users include radio-frequency identification … Customization instructions 126 can be utilized to customize a portion of the interface associated with the user based on the user's location. In certain scenarios, the interface is utilized by multiple users … the customization instructions 126 can be utilized to determine the portion of the interface for a particular user and the interface instructions 124 can be utilized to present the interface near the user's location … The portion of the interface and/or user interface elements can further be customized based on a user profile associated with the user”].  Examiner notes that Ekambaram and PRV already establish providing multi-dimensional user interfaces to users and Mitchell allows a different customized interface to be presented to each user of the multi-user display.
Therefore, considering the teachings of Alameh, Ekambaram, PRV and Mitchell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Mitchell, to the teachings of Alameh, Ekambaram and PRV because it allows for user input to be received from multiple users and content to be presented simultaneously to multiple users (e.g. see Mitchell paragraph 0010).

Response to Arguments
Applicant's arguments, filed 21 April 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the display device is acting as an intermediary so that the authentication is between the personal mobile computing device and the remote server … nothing in Alameh describes a display device that is coordinating the authentication between two other device, namely a personal mobile computing device” (Pages 8 and 9).].

Examiner respectfully disagrees.  Looking at Fig. 1 and paragraphs 0025, 0045, 0086 of Alameh, the computing device numeral 102 (i.e. display device), residing between the wearable device (numeral 104) and the remote storage (numeral 130), contains an authentication module (numeral 120) which controls the wearable device (i.e. personal computing device) to be able to access content from the remote storage device over the network (i.e. cloud/remote server) to be retrieved and displayed on the computing device (i.e. display device).  The remote storage (i.e. cloud/remote server) is private and only accessible to an authorized user [(e.g. see Alameh paragraph 0086) ”a secure location in the cloud that is associated with the owner (or an authorized user) of the computing device 102 (e.g., the user that was authenticated by the authentication module 120). However, the secure location cannot be accessed from the computing device 102 unless the wearable device 104 associated with the computing device 102 is in close proximity to the computing device 102 (and optionally the user is authenticated to the wearable device 104, or the user is wearing the wearable device 104, or the user is both authenticated to the wearable device 104 and wearing the wearable device 104), or the proper credentials (e.g., user name and password) are otherwise provided. The location in the cloud being secure refers to the location being private and accessible to the owner or authorized user (e.g., with a user name and password), and not being generally available to the public”].  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“the combination of Ekambaram and Alameh fails to disclose or suggest [the amended limitations of the independent claims]” (Pages 11-13).].

The argument described above, in paragraph number 13, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174